Citation Nr: 0922875	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  03-27 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2001 to July 
2001.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision in which the RO, inter 
alia, denied the Veteran's claim for service connection for 
pulmonary sarcoidosis.  In August 2002, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in September 2003 and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2003.

In June 2004, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a December 2005 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  

In a January 2007 decision, the Board denied service 
connection for pulmonary sarcoidosis.  The Veteran, in turn, 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2008, the 
Court issued a Memorandum Decision, vacating the Board's 
January 2007 decision and remanding the claim to the Board 
for proceedings consistent with the Court's decision.

The Board notes that, in January 2006, subsequent to issuance 
of the December 2005 SSOC, the Veteran's representative 
submitted the report of January 2006 gallium whole body scan, 
to demonstrate the severity of the Veteran's sarcoidosis.  
Medical evidence of current sarcoidosis was previously of 
record and considered.  As such, while this medical evidence 
was not accompanied by a signed waiver of RO consideration of 
the evidence, as this evidence is not pertinent to the matter 
on appeal,  a remand of the matter on appeal for the RO to 
issue an SSOC reflecting RO consideration of the evidence, in 
the first instance,  is unnecessary.  See 38 C.F.R. § 20.1304 
(2008).

Additionally, in March 2009, after issuance of the Court's 
Memorandum Decision, the Board wrote to the Veteran and 
offered her the opportunity to submit additional argument and 
evidence within 90 days.  In April 2009 the Veteran submitted 
statements from herself and her mother.  She included the 
"90-Day Letter Response Form" and checked the box 
indicating that she was submitting the enclosed argument 
and/or evidence, and that she wanted her case remanded to the 
agency of original jurisdiction (AOJ) for review of this 
newly submitted evidence.  However, the Board notes that, in 
the statements submitted in April 2009, both the Veteran and 
her mother asserted that they had no knowledge of the Veteran 
having sarcoidosis prior to service.  As the Veteran's 
assertions that she had no knowledge of sarcoidosis prior to 
entry into service were of record and previously considered 
by the RO/AMC, the statements submitted in April 2009 are 
redundant.  Accordingly, remand of this matter for RO 
consideration of the statements submitted in April 2009 is 
also unnecessary.  See 38 C.F.R. § 20.1304 (2008).  

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by the North Carolina Division of Veterans 
Affairs (as reflected in a July 2001 VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative).  In September 2003, the Veteran filed a VA 
Form 21-22, appointing the American Legion as her 
representative. The Board recognizes the change in 
representation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Probative medical evidence clearly and unmistakably shows 
that the Veteran's pulmonary sarcoidosis preexisted service 
and was not aggravated by service, and that, therefore, there 
is no medical nexus between the Veteran's pulmonary 
sarcoidosis and service.




CONCLUSION OF LAW

The criteria for service connection for pulmonary sarcoidosis 
are not met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2001 pre-rating letter and a June 
2004 post-rating letter   provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The June 2004 VCAA letter specifically 
informed the Veteran to submit any evidence in her possession 
pertinent to the claim on appeal (consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect).  The 
April 2002 RO rating decision reflects the initial 
adjudication of the claim after issuance of the August 2001 
letter.  

After issuance of the June 2004 letter, and opportunity for 
the Veteran to respond, the December 2005 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board notes that the Veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates (in the event that the claim for 
service connection under consideration is granted).  However, 
the absence of such notice is not shown to prejudice the 
Veteran.  Because the Board herein denies the claim for 
service connection, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records, and the reports 
of August and September 2005 VA examinations.  Also of record 
and considered in connection with the appeal are various 
written statements provided  by the Veteran, and by her 
mother and  representative, on her behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the Board 
acknowledges that, in her April 2009 statement, the Veteran 
reported that she had been under constant doctors' care since 
discharge, because her condition had worsened.  The most 
recent records of treatment associated with the claims file 
are from January 2006.  While the Veteran's April 2009 
statement suggests that more recent records of treatment may 
be available, VA is only obligated to obtain records that are 
adequately identified and for which necessary releases have 
been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
the Veteran has neither identified the doctor(s) from whom 
she received more recent treatment, nor provided a release 
form for any more recent records; it is not possible for VA 
to obtain any more recent treatment records; hence, no 
further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. Id.  See also 
Wagner v. Principi, 370 F. 3rd 1089 (Fed. Cir. 2004).  

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the claim for 
service connection for pulmonary sarcoidosis must be denied.

Service treatment records reflect normal examination of the 
lungs and chest on entrance examination for enlistment in the 
Army National Guard in September 2000.  Trainee screening in 
January 2001, two days following entrance into active duty, 
revealed an optic pit and mild macular scarring in the right 
eye.  A May 2001 chest X-ray revealed bilateral hilar and 
right paratracheal adenopathy, almost certainly representing 
sarcoidosis.  A CT scan was recommended.  The impression 
following CT scan of the chest in May 2001 included 
sarcoidosis as the most likely cause of extensive bilateral 
hilar and mediastinal adenopathy.  A July 2001 report of the 
Entrance Physical Standards Board (EPSBD) reflects a 
diagnosis of pulmonary sarcoidosis.  The EPSBD recommended 
that the Veteran be separated from service for failure to 
meet medical procurement standards.  The EPSBD found that 
pulmonary sarcoidoisis existed prior to service and was not 
permanently service aggravated.  

Records of private treatment from July 1998 to September 2005 
include findings of and treatment for sarcoidosis.  Review of 
these records reflects that a chest X-ray performed on 
January 3, 2001, two weeks prior to entry into active duty, 
was suggestive of sarcoidosis.  A CT scan of the chest 
performed two days prior to entry into active duty revealed 
nodal sarcoidosis and slight splenomegaly.  In July 2001, the 
Veteran presented after being discharged from service.  She 
brought her service records with her, and the physician 
commented that her bronchoscopy, CT scan, and blood work were 
consistent with sarcoidosis.  He reviewed all of her service 
records, and started the Veteran on a trial of Prednisone.  
The Veteran was next seen in October 2001, when she reported 
that she was totally asymptomatic with regard to her 
sarcoidosis.  The assessment was sarcoidosis with 
improvement.  During treatment in December 2001, the 
physician commented that CT showed marked improvement in the 
Veteran's sarcoidosis.  The assessment following treatment in 
October 2002 was sarcoidosis, presently under good control.  
The assessment following treatment in March 2004 was stable 
sarcoidosis.  In October 2004, the Veteran underwent a nasal 
lesion cauterization; pathology reports showed sarcoidosis.  
The assessment was sarcoidosis of the nose, lungs, and 
probably the liver.

The Veteran was afforded a VA pulmonary examination in August 
2005.  The examiner reviewed the claims file and examined the 
Veteran.  The examiner noted that chest X-rays and CT scans 
of the chest had consistently shown hilar adenopathy over the 
past several years.  The diagnosis was pulmonary sarcoidosis 
with history of nasal polyps showing sarcoidosis with 
residuals.  

On VA eye examination in August 2005, the examiner also 
reviewed the claims file and examined the Veteran.  The 
examiner noted that there was a finding of mild scarring of 
the macula of the right eye in January 2001.  The diagnoses 
were sarcoidosis; right eye macular scarring causing 
decreased visual acuity, probably a chorodial lesion due to 
sarcoidosis; and pre-retinal fibrosis and traction folds 
surrounding and secondary to the right eye macula scar.

In a September 2005 addendum, the August 2005 VA pulmonary 
examiner addressed the question of a medical relationship 
between diagnosed pulmonary sarcoidosis and service, and 
whether pulmonary sarcoidosis was aggravated in service.  The 
physician opined that the Veteran's pulmonary sarcoidosis 
existed prior to service (noting the optic abnormalities and 
retina scar revealed on January 2001 examination when the 
Veteran was first on active duty, as referenced in the August 
2005 VA eye examiner's report and related to sarcoidosis).  
The examiner also opined that the Veteran's military service 
did not aggravate or chronically worsen her sarcoid.  

Pulmonary sarcoidosis was not noted at entrance into service; 
consequently, the Veteran is presumed to have been in sound 
condition when she entered service.  Although a right eye 
optic pit and macular scar were noted on the January 2001 
trainee screening examination, these notations, without more, 
do not clearly constitute a pre-existing disability noted at 
entrance so as to prevent the application of the presumption 
of soundness.  However, when these notations are considered 
in light of other medical evidence-particularly, the 
uncontroverted July 2001 in-service EPSBD finding and the 
post-service September 2005 medical opinion that pulmonary 
sarcoidosis existed prior to service (the latter apparently 
based, in large part, on the January 2001 notations)-the 
Board finds that a pre-existing disability is established.    

Significantly, the VA pulmonary examiner reviewed the claims 
file and examined the Veteran, and concluded that the Veteran 
had sarcoidosis prior to military service.  In support of his 
conclusion, he referenced the findings on the January 2001 
trainee screening examination, which the VA eye examiner had 
related to sarcoidosis.  The Board finds, therefore, that, 
there is clear and unmistakable evidence-specifically, the 
report of the July 2001 EPSBD and the September 2005 VA 
examination addendum-that the Veteran's pulmonary 
sarcoidosis preexisted service.  

The question remains, however, as to whether the Veteran's 
current pulmonary sarcoidosis is medically related to service 
on the basis of aggravation.  As noted above, rebuttal of the 
presumption of soundness also requires that VA establish, by 
clear and unmistakable evidence, that the Veteran's 
disability was not aggravated in service.  After further 
reviewing the record in this case, the Board finds that the 
presumption of soundness is rebutted, and the claim must be 
denied, in light of the fact that the only competent and 
probative medical opinion to address the aggravation question 
weighs against the claim.

In this regard, the VA pulmonary examiner opined that the 
Veteran's pulmonary sarcoidosis was not aggravated or 
chronically worsened by her military service.  The Board 
finds that this opinion-based, as it was on both examination 
of the Veteran and review of the record-is probative of the 
medical nexus question.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993).  The conclusion that the Veteran's pulmonary 
sarcoidosis was not aggravated in service is further 
bolstered by the post-service private medical records, which 
include findings of sarcoidosis with improvement and marked 
improvement in sarcoidosis, in October and December 2001, 
respectively.  Significantly, neither the Veteran nor her 
representative has presented or identified any contrary, 
existing medical opinion-that is, one indicating that the 
Veteran's pulmonary sarcoidosis is, in fact, related to 
service, to include on the basis of aggravation of a pre-
existing..

As probative medical evidence clearly and unmistakably shows 
that the Veteran's pulmonary sarcoidosis preexisted service 
and was not aggravated thereby, the presumption of soundness 
has been rebutted, and service connection is, thus, not 
warranted.  Hence, the claim must be denied.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions advanced by 
the appellant, as well as those by her mother and 
representative, on her behalf; however, none of this evidence 
provides a basis for allowance of the claim.  To the extent 
that these assertions are being offered in an effort to 
establish a medical nexus between the Veteran's current 
pulmonary sarcoidosis and service, the Board emphasizes that 
the matter of medical etiology on which this claim ultimately 
turns is one within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As none of the above-named individuals is shown to 
be other than a layperson without the appropriate medical 
training and expertise, none is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for pulmonary sarcoidosis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

Service connection for pulmonary sarcoidosis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals





